Affirmed and Memorandum Opinion filed June 3, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00306-CR

                           DALE RYMAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1313686

                 MEMORANDUM                     OPINION


      Following a bench trial, appellant Dale Ryman was convicted of failure to
comply with the sexually violent predator civil commitment requirements. See
Tex. Health & Safety Code Ann. § 841.085 (West 2010). The trial court sentenced
appellant to confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice.     On appeal, appellant claims the evidence is
legally insufficient to support his conviction and the trial court erred in overruling
his motion for a directed verdict.

                                STANDARD OF REVIEW

      Because a challenge to the trial court’s ruling on a motion for a directed
verdict is a challenge to the sufficiency of the evidence to support the conviction,
we consider appellant’s first and second issues together. See Madden v. State, 799
S.W.2d 683, 686 (Tex. Crim. App. 1990), overruled on other grounds, Geesa v.
State, 820 S.W.2d 154 (Tex. Crim. App. 1991). In a legal sufficiency review, we
apply well-established standards. See Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Garcia v. State, 57 S.W.3d 436, 441 (Tex.
Crim. App. 2001). We determine whether a rational trier of fact could have found
the essential elements of the crime were proven beyond a reasonable doubt. See
Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). In making this
determination, we consider all evidence that the trier of fact was permitted to
consider in the light most favorable to the verdict. Goodwin v. State, 376 S.W.3d
259, 264 (Tex. App.—Austin 2012, pet. ref’d).

      “The trial judge, when sitting as the sole trier of facts, is the exclusive judge
of the credibility of the witnesses and the weight to be given to their testimony.”
Joseph v. State, 897 S.W.2d 374, 376 (Tex. Crim. App. 1995). The trial judge may
choose to believe all, none, or some of the evidence presented to it. See Heiselbetz
v. State, 906 S.W.2d 500, 504 (Tex. Crim. App. 1995). We presume the trial judge
resolved any conflicting inferences and issues of credibility in favor of the
judgment. See Goodwin, 376 S.W.3d at 264. Such conflicts will not call for
reversal so long as there is enough credible testimony to support the conviction.
See Bowden v. State, 628 S.W.2d 782, 784 (Tex. Crim. App. 1982).



                                          2
                                        THE EVIDENCE

       Following an Agreed Final Judgment and Order of Civil Commitment that
declared him to be a sexually violent predator, appellant was committed for
outpatient treatment and supervision until his “behavioral abnormality has changed
to the extent that [he] is no longer likely to engage in a predatory act of sexual
violence.” As part of the commitment, the judgment notified appellant that if he
violated a commitment requirement, he might be charged with a third degree
felony, which might be enhanced to a more severe punishment.

       Michael Wodkins testified appellant was referred to the Outpatient Sexually
Violent Predator Treatment Program under his supervision for sex offender
treatment in November 2008. Wodkins or his co-therapist met with appellant
twice a week in group treatment and twice a month for individual treatment. The
contracts and updated contracts containing rules governing treatment were given to
appellant and he acknowledged receiving them by his signature.1                    Wodkins
testified appellant violated those rules several times.                Although Wodkins
acknowledged that the violations at issue appear to be minor, he stated the civil
commitment program is designed to be a no-tolerance program because very strict
enforcement and close supervision are necessary for “people who engage in actual
sexual violence.” Wodkins explained that appellant had been assessed as having a
lack of impulse control and a tendency toward aggressive behavior. So the rules
provided to appellant were “targeted to the concerns [Wodkins] had as his
treatment provider.”


       1
          Wodkins conceded the specific rules that appellant “acknowledged and later violated”
were not among the rules contained in the documents admitted into evidence at trial. Wodkins
stated those rules were in updated forms from the Office of Violent Sex Offender Management
and were in the possession of appellant’s case manager. Wodkins testified, “I know they were
gone over with him with his case manager.”

                                              3
      Wodkins testified about the violations. On August 6, 2010, appellant was
unprepared for the group session. On September 3, 2010, appellant was attending
a group session, and when Wodkins confronted him about inconsistencies in his
answers, appellant became hostile and argumentative; Wodkins removed him from
the group. Wodkins testified his conduct was a violation of the rules against
engaging in aggressive or abusive behavior with anyone.

      Wodkins testified that appellant failed to comply with the requirement that
any rule violation be reported at the next treatment session after the rule violation
occurs. Appellant failed to report on November 29, 2010, that he had become
involved in an altercation at the Southeast Texas Transitional Center. Wodkins
recalled the incident occurred on November 25, 2010, Thanksgiving Day, but
appellant did not report it at the next treatment session, November 29, 2010;
appellant instead reported it on December 3, 2010. Wodkins testified that he had
discussed with appellant, and appellant had knowledge, that he was supposed to
report such incidents.

      On December 10, 2010, appellant was placed on zero tolerance status.
Wodkins explained that meant any violation of the rules would result in discharge
from the program. Wodkins discussed with appellant “that any further aggressive
behavior on his part under any circumstances would not be tolerated and he would
be discharged.” Appellant acknowledged that he understood.

      An incident that occurred on February 4, 2011, led Wodkins to form an
opinion that appellant should not remain in the program because he had not made
appropriate progress with his treatment plan. Wodkins testified that appellant
continued to engage in “aggression and aggressive profane behavior.” Wodkins
described the incident as “[appellant] had engaged in aggressive and threatening



                                         4
behavior against another resident at the Southeast Texas Transitional Center.”
Appellant was discharged from the program the next day, February 5, 2011.

      Raul Escobar, a maintenance supervisor with appellant’s program, testified
about the February 4, 2011 incident. Mr. Escobar knew appellant as one of the
residents in the sex offender treatment program. On that day, Escobar was with
two other staff members in an office next to the room where a meeting was taking
place. “[A]ll of a sudden, we hear a big, big loud noise like somebody either
punched a wall or somebody got hit against the wall . . . .” They went to the
meeting room and Escobar saw appellant and another resident, “they were loud
they were face-to-face. They were ready to fight.” Escobar stepped in between
them to prevent a fight. Escobar testified appellant “was very aggressive” and
“violent.”   He stated that appellant’s conduct that day violated the rules for
residents.

      On cross-examination, Escobar testified appellant and Richards were equally
aggressive towards each other. He saw no evidence that anyone had been hit and
he could not determine what caused the loud noise. Escobar did not know what
may have provoked what he witnessed. He testified that when he stepped between
them, no one struck him and both men left.

                                      ANALYSIS

       “A person commits an offense if, after having been adjudicated and civilly
committed as a sexually violent predator under this chapter, the person violates a
civil commitment requirement imposed under Section 841.082.” Tex. Health &
Safety Code Ann. § 841.085(a) (West 2010).         Proof of a violation of any
commitment requirement is sufficient to support conviction under section 841.085.
Adams v. State, 222 S.W.3d 37, 50 (Tex. App.—Austin 2005, pet. ref’d).


                                        5
      The order of civil commitment in this case required appellant to participate
in and comply with a specific course of treatment as determined by the CSOT
(Council on Sex Offender Treatment) and follow appropriate written supervision
requirements of the CSOT and his case manager.              The trial court heard
uncontradicted evidence that appellant violated rules against engaging in
aggressive behavior. Appellant self-reported that he had become involved in an
altercation.   There was testimony that the rules were in updated forms that
appellant was made aware of by his case manager. Accordingly, we conclude that
a rational trier of fact could find beyond a reasonable doubt that after having been
adjudicated and civilly committed as a sexually violent predator, appellant violated
a civil commitment requirement. Jackson, 443 U.S. at 319. We overrule issues
one and two.

      The judgment of the trial court is affirmed.




                                      /s/       Sharon McCally
                                                Justice



Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            6